

ZHENGZHOU SHENYANG SCIENCE &
TECHNOLOGY CO., LTD.


Employment Contract


 
 

--------------------------------------------------------------------------------

 

Labor Contract of Company Employees


Party A：Zhengzhou Shenyang Technology Co., Ltd.
 
Corporation Representative: Zhong Bo
 
Company Address: The Second Floor of Bo Ya Xi Cheng. No.206 Tong Bai Road, Zhong
Yuan District, Zheng Zhou, He Nan, PRC
 
Party B: Zhong Bo
 
Identity Card:412801195088100614
 
Home Address:No.28 Hu Zhu Road, Zhong Yuan District, Zheng Zhou, He Nan, PRC
 
Telephone:
13513719999                                                                           Postal
Code:450007
 
Party B confirms: Party A has accurately informed Party B the nature, content
and condition of work, address of work, occupational hazards, labor rewards and
any other information that Party B has a right to know, Party B has read and
understood the rules and regulations and labor disciplines of Party A carefully.
 
Party B promises: Party B is to provide accurate school certificates and
diplomas, and if the information provided is false, Party B is willing to assume
responsibility until the termination of the Labor Contract.
 
Party A and Party B shall sign this contract in compliance with the Labor Law of
the People's Republic of China, Labor Contract Law of the People's Republic of
China and the relevant laws and regulations, on the basis of equality and
voluntariness and reaching unanimity through consultation.

 
2

--------------------------------------------------------------------------------

 

Chapter 1 Contract Period
 
Article 1 This contract is a        Fixed term        contract. (Please select
fixed term, non-fixed term)
(1) Fixed term:
 
The effective period is from __12___(date)__13___(month)__2009__(year) till
___12__(date)___12__(month)__2012__(year).
 
The probationary period is from____(date)_____(month)____(year) to
_____(date)_____(month)____(year).
 
If both parties reach an agreement to renew the contract one month prior to the
expiration of the contract, the contract can be renewed, without limiting the
number of renewals.
 
(2) Non-fixed term
 
The effective period is _____(date)_____(month)____(year)
 
The probationary period is from_____(date)_____(month)____(year) to
_____(date)_____(month)____(year).
 
(3) During the probationary period, either party has the right to terminate this
labor contract, but the party terminating must notify the other party seven days
in advance. If the probationary period expired and no party objects, Party B
becomes the official staff of Party A, and the probationary period shall be
included in the term of the contract.
 
Chapter 2 The content and address of work
 
Article 2 Party B agrees to, according to the requirement of Party A, work as
the_____President_____( type of work). Party B's work and labor ration standards
is decided by the Party A, Party A has a right to adjust Party B’s work and
labor ration reasonably, according to the requirements.
 
Article 3 Party B should achieve the labor standard required by Party A.
 
Article 4 Party B’s workplace is The second floor of Bo Ya Xi Cheng.
 
Article 5 Party B agrees: Party A can adjust Party B’s work contents, position
and workplace, based on the performance and ability of Party B, or the company's
operating requirements.

 
3

--------------------------------------------------------------------------------

 
 
Chapter 3 The working time, break time and vacation
 
Article 6 Party B’s working hours are eight hours per day, and five and a half
days per week, working hours shall be executed according to regulations of the
company.
 
Article 7 Party B has the right to enjoy statutory holidays and vacations, which
are regulated by Party A. Except for special working hours, Party B shall enjoy
statutory holiday in accordance with the laws.
 
Article 8 Party B agrees: Party A may, according to working requirements, adjust
the working hours, including change the beginning and end of a working day, by
giving reasonable resting time for employees, require employees to work on
statutory holidays and vacation days. If there is no special reason, Party B
should support and actively comply with Party A’s arrangement, but Party A shall
strictly control overtime work.
 
Article 9 Party A is not allowed to violate labor laws to extend the working
hour of workers. In the event of a need for overtime work, Party A should,
according to relevant regulations, pay the compensation to Party B, unless the
law on non-payment and other relevant regulations apply.
Chapter 4 Labor Rewards
 
Article 10 Labor rewards (namely salary) for Party B during normal working
period consist of basic wages, post wages, allowances and wages for keeping
secret. The exact amount shall be determined by looking at the base pay on the
employment table.
 
Article 11 Party A implements a graded wage system in accordance with relevant
regulations and enterprise business conditions, and determines corresponding
salary standard based on the work position of Party B and other conditions, and
pays the salary through bank payment or cash payment the following month.
 
Article 12 Party A may increase wages in accordance with profits and Party B’s
behavior and working performance, if Party B can’t perform up to the required
labor standards specified by Party A, wages of Party B may not increase.

 
4

--------------------------------------------------------------------------------

 

Article 13 Party A may set up year-end bonus in accordance with enterprise
profits, and issue bonus depending on employee’s working performance and term of
service.
 
Article 14 Party A may provide allowances and subsidies for Party B in
accordance with state regulations and enterprise conditions.
 
Article 15 Except for subsidies prescribed by the law, Party A has no obligation
to provide other allowances and subsidies to Party B.
 
Article 16 The wages paid by Party A include rewards for keeping secret (exact
ratio is 15% of wages payment).
 
Article 17 On the premise that Party B performs normal work, Party A shall pay
monthly wages not less than the local minimum wage.
 
Article 18 Party B agrees with Party A to adjust Party A’s salary in the event
of the following:
 
 (1) The position and duty of Party B is adjusted in accordance with his
performance and ability; and
 
 (2) Labor reward to Party B is adjusted in accordance with bylaws of Party A;
 
 (3) The position of Party B is adjusted in accordance with bylaws of Party A;
 
 (4) Party B becomes a shareholder or enjoys the proper equity participation of
Party A;
 
 (5) When Party A’s business experiences material and objective changes.
 
Chapter 5 Social Insurance
 
Article 19 Both parties shall pay the social insurance premiums in accordance
with the law.
 
Chapter 6 Labor Protection, Labor Condition & Occupational Hazard Protection
 
Article 20 Party A shall provide necessary labor conditions and tools for Party
A, as well as safe and sanitary working environment that meets state
requirements, otherwise Party B has a right to refuse to work or terminate the
contract.

 
5

--------------------------------------------------------------------------------

 

Article 21 Party A shall provide labor protection and health care articles for
Party B in accordance with working requirements and state prescriptions, give
corresponding protection to female staff and workers during menstruation,
pregnancy, child birth and baby nursing period. The specific methods shall be
executed in accordance with relevant state prescriptions and local standards.
 
Article 22 During the service period of Party B, Party A must offer Party B
opportunities for professional ethics education, education on technical and
safety production, as well as education on the social legal system from time to
time, and Party B shall actively accept such education.
 
Article 23 For positions that may be exposed to occupational hazard, Party A
shall provide occupational hazard protection in accordance with relevant laws of
China.
 
Chapter 7 Labor Discipline
 
Article 24 Party B has gotten acquainted with and read bylaws and labor
disciplines of Party A carefully. Party B strictly commits himself to abide by
all bylaws as well as labor disciplines established by Party A.
 
Article 25 Party A has the right to establish and revise bylaws and labor
disciplines in accordance with legal prescriptions.
 
Article 26 Once Party B breaks the criminal law, be subjected to legal
sanctions, or breaches current bylaws of the company, Party A has the right to
take disciplinary actions, including dismissing him in accordance with relevant
prescriptions; any losses caused by a breach of rules, such as creating a bad
business reputation, assets losses, etc, Party A may take an one-time punishment
measures according to the individual case.

 
6

--------------------------------------------------------------------------------

 

Article 27 If Party B engages in embezzlement and takes bribes, neglects duty
grossly, engages in malpractice for selfish ends or has other immoralities,
which will cause or going to damage personal and property interests greatly, or
if Party B violates the criminal law or be subjected to legal sanctions, Party A
has the right to dismiss Party B’s duty immediately without paying any “contract
compensation” and “contract performance bond”. Party B shall bear total
compensation responsibility for any losses hereof caused by any embezzlement and
bribe, personal security and property benefits damage.
 
Article 28 Party B shall keep commercial secrets confidential during the
contract and after dismissal in accordance with the Agreement on Secret
Information signed by both parties.
 
Chapter 8 Right and Obligation of Both Parties
 
Article 29 Party A can properly adjust Party B’s post of duty in accordance with
his or her practical working ability and demands of the company.
 
Article 30 Party A has the right to supervise Party B in accordance with
corporate bylaws.
 
Article 31 Any technological achievements tied to job and relevant intellectual
property rights accomplished by Party B during engagement period shall be
possessed by Party A, and Party B has the right to obtain certificate of honor
and material award.
 
Article 32 Party A shall provide corresponding professional skill training for
Party B, and Party B has a right to enjoy basic working right and relevant
personnel treatment prescribed by Party A.
 
Article 33 Party B enjoys the right to participate in relevant business training
and give suggestions on work-related improvements.
 
Article 34 Party B has an obligation to protect Party A’s interests, fame and
common property, abide by bylaws and labor disciplines prescribed by Party A,
and keep Party A’s commercial secrets confidential.
 
Chapter 9 Cancellation and Termination of Contract
 
Article 35  Both parties may terminate their employment contract if they agree
after consultations.

 
7

--------------------------------------------------------------------------------

 

Article 36 Party A may terminate an employment contract by giving Party B a 30
days prior written notice, if:
 
 (1) After the set period of medical care for an illness or non-work-related
injury, Party B can engage neither in his original work nor in other work
arranged for him by Party A;
 
 (2) The circumstances under which the employment contract was signed changes
significantly, causing an inability to perform the employment contract, and the
parties cannot reach an agreement to change the contract after negotiation;
 
 (3) Party B is incompetent and remains incompetent after training or adjustment
of his position;
 
 (4) Any conditions meeting employment contract termination prescribed in Party
A’s bylaws occur.
 
Article 37 If any one of the following circumstances occurs, Party A may reduce
the workforce in accordance with specified procedures of employment contract:
 
 (1) Restructuring pursuant to the Enterprise Bankruptcy Law;
 
 (2) Serious difficulties in production and/or business operations;
 
 (3) The enterprise switches production, introduces a major technological
innovation or revises its business method, and, after amendment of employment
contracts, still needs to reduce its workforce;
 
 (4) Other major changes in the objective economic circumstances relied upon at
the time of conclusion of the employment contracts, rendering them impossible.
 
Article 38 Party A may dismiss the employment contract anytime if Party B:
 
 (1) Is proved during the probation period not to satisfy the conditions for
employment;
 
 (2) Materially breaches Party A’s rules and regulations;
 
 (3) Commits serious breach of duty and causes substantial damage to Party A;
 
 (4) Has additionally established an employment relationship with another
employer, which materially affects the completion of his tasks with Party A, or
he refuses to rectify the matter after the instance is brought to his attention
by Party A;

 
8

--------------------------------------------------------------------------------

 

 
 (5) Party B uses such means as deception or coercion, or takes advantage of
Party A’s difficulties, to cause Party A to conclude an employment contract, or
to make an amendment thereto, that is contrary to that Party A’s true intent;
thus causing an invalid or partially invalid employment contract;
 
 (6) Has his criminal liability, rehabilitation through labor and be prosecuted
for the criminal responsibility in accordance with the law.
 
Article 39  Party B may terminate his employment contract if Party A:
 
 (1) Fails to provide the labor protection or working conditions specified in
the employment contract or comply with state policies and regulations;
 
 (2) Fails to pay labor compensation in full and on time;
 
 (3) Has rules and regulations that violate laws or regulations, thereby harming
Party B’s rights and interests;
 
 (4) Party A uses such means as deception or coercion, or takes advantage of
Party B’s difficulties, to cause Party B to conclude an employment contract, or
to make an amendment thereto, that is contrary to that Party B’s true intent;
thus causing an invalid or partially invalid employment contract;
 
 (5) If Party A uses violence, threats or unlawful restriction of personal
freedom to compel Party B to work, or if Party B violates rules and regulations
or peremptorily orders Party A to perform dangerous operations which threaten
his personal safety, Party B may terminate his employment contract forthwith
without giving prior notice to Party A.
 
Article 40 Party A may not terminate an employment contract if Party B:
 
 (1) Has been confirmed as having lost or partially lost his capacity to work
due to an occupational disease contracted or a work-related injury sustained
with the Party B;
 
 (2) Has contracted an illness or sustained a non-work-related injury, and the
set period of medical care therefore has not expired;

 
9

--------------------------------------------------------------------------------

 

 
(3) Is a female employee in her pregnancy, child birth and baby nursing period;
 
(4) Other circumstances specified in laws or administrative statutes
regulations.
 
Article 41 Generally any of the parties may terminate his employment contract by
giving an one month prior notice to the other party, otherwise he will pay 2
times’ salaries as compensation money. Employment contract termination
procedures will be handled in accordance with legal and relevant enterprise
prescriptions.
 
Article 42 During the contract period, if Party B feels he has a proper
objection to working, he can quit the job by informing Party A in writing one
month in advance, effective after Party A’s approval. If Party B leaves during
training, but the work hasn’t reached to a specified term, Party B shall pay
training fee for Party A. If Party B quits the job without approval of Party A,
Party A has the right to request Party B to execute employment contract under
the help of governmental labor department, and then compensate economic losses
hereof to Party A.
 
Article 43 During the contract period, if Party B assumes such senior posts in
finance or management, and Party B quits his job without any proper reason and
without obtaining Party A’s approval in advance, Party A has the right to
request Party B to compensate the direct or indirect economic losses hereof, and
at least the remaining total salaries specified in the contract for breaching
the contract.
 
Article 44  The employment contract shall terminate if:
 
 (1) Its term expires;
 
 (2) Party B has commenced drawing his basic social security insurance pension
in accordance with the law;
 
 (3) Party B dies, or is declared dead or missing by a People’s Court;
 
 (4) Party A is declared bankrupt;
 
 (5) Party A has its business license revoked, is ordered to close or is closed
down, or Party A decides on early liquidation;
 
 (6) Other circumstances specified in laws or administrative statutes
regulations.

 
10

--------------------------------------------------------------------------------

 
 
Chapter 10 Responsibility for Breach of Contract
 
Article 45 Both parties must strictly perform the employment contract, unless
some relevant contents can’t be performed after both parties’ negotiation, any
of the parties violating the contract shall compensate economic losses hereof
depending on the degree and responsibilities, compensation amounts shall be
determined in accordance with regulations and practical conditions.
 
Chapter 11 Others
 
Article 46 This contract is discussed by workers' congress, approved by the
Board of Directors, and the final power of interpretation is possessed by the
Human Resource Department (or the Office) of Zhengzhou Shenyang Technologies
Co., Ltd.;
 
Article 47 Once the contract is signed, both parties must abide by the contract
strictly. Both parties may not change contract contents at his own choice. All
disputes caused by this contract shall be settled down through negotiation, if
failed, they may submit to local labor dispute arbitration committee;
 
Article 48 The matters that are not covered by this agreement or not complied
with the law of state or local government should be executed in accordance with
the law;
 
Article 49 This contract is executed in duplicates, Party A and Party B each has
one and shall be supervised by superior department in charge of Party A and
state labor management department.
 
This contract will take effect immediately as from the signing day!
 
Party A (Signature)
Company Seal
Party B (Signature): Zhong Bo
         
Date:13th, Dec, 2009

 
 
11

--------------------------------------------------------------------------------

 